Cite as 2013 Ark. App. 650

                    ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                           CV-13-545
                                         No.


                                                    Opinion Delivered   November 6, 2013
EMILY DAWN SMITHEE and
TERRENCE SMITHEE                                    APPEAL FROM THE CLAY COUNTY
                   APPELLANTS                       CIRCUIT COURT, WESTERN
                                                    DISTRICT
V.                                                  [No. JV-12-17]

ARKANSAS DEPARTMENT OF HUMAN                        HONORABLE CINDY THYER, JUDGE
SERVICES and MINOR CHILD
                       APPELLEES                    AFFIRMED



                                LARRY D. VAUGHT, Judge

       Appellants Emily and Terrence Smithee appeal the order entered by the Circuit Court

of Clay County terminating the parental rights to their son J.S. (DOB 8-8-12). On appeal, the

Smithees argue that (1) the trial court abused its discretion in admitting evidence of their prior

case with appellee Arkansas Department of Human Services (DHS) and siblings of J.S., and (2)

the trial court clearly erred in finding grounds supporting termination. We affirm.

       J.S. was born two months premature and spent his first few weeks in the hospital. On

September 10, 2012, DHS received a hotline report that the Smithee home was unclean, that

Emily was not taking her bipolar medications, and that two of J.S.’s siblings were in DHS care.

An investigation revealed that Emily went into premature labor with J.S. after riding rides at the

fair; that she was insisting on breast feeding J.S. despite her breast milk being contaminated with

klebsiella1 and staph; and that she was not compliant with the case involving her two other


       1
        Evidence revealed that klebsiella is an organism found in stool.
                                  Cite as 2013 Ark. App. 650

children. Based on this information, on October 3, 2012, DHS exercised an emergency hold on

J.S. An ex parte order for emergency custody was entered October 8, 2012, and a probable-cause

order was entered October 10, 2012.

       Following an adjudication hearing, the trial court entered an order on February 8, 2013,

in which it adjudicated J.S. dependent-neglected because: Emily’s breast milk was contaminated

with klebsiella; Emily insisted on breast feeding J.S.; the Smithees had emotional and behavioral

issues and were not receptive to counseling; J.S. had bonding issues with his parents and was

refusing to feed, which caused a physician to seek a medical order requiring the primary

caregiver to feed the baby; the Smithees delayed testing for staph for months, which resulted in

them not visiting J.S. during that period of time; Emily brought a “doll” bottle to the hospital

to feed J.S., which demonstrated her lack of ability to parent; the siblings of J.S. were previously

removed from the home; and hygiene continued to be an issue. The trial court also concluded

that the Smithees had subjected J.S. to aggravated circumstances and terminated reunification

services to the Smithees.

       DHS filed a petition for termination of parental rights on February 13, 2013. In the

petition, DHS alleged the following statutory grounds for termination: (1) other factors or issues

arose subsequent to the filing of the original petition for dependency-neglect that demonstrated

that return of the juvenile to the custody of the parents was contrary to the juvenile’s health,

safety, or welfare, and that, despite the offer of appropriate family services, the parents

manifested the incapacity or indifference to remedy the subsequent issues or factors or

rehabilitate the parents’ circumstances that prevented the return of the juvenile to the parents,



                                                 2
                                  Cite as 2013 Ark. App. 650

and (2) the parents subjected the juvenile to aggravated circumstances and there was little

likelihood that services to the family would result in successful reunification. Ark. Code Ann.

§ 9-27-341(b)(3)(B)(vii)(a) and (b)(3)(B)(ix)(a)(3)(A), (B)(i) (Supp. 2011).

       At the termination hearing, DHS caseworker Hailey Allison testified that she had been

working with the Smithees for four years2 and that only recently had the Smithees been

complying with court orders.3 She said that the Smithees were ordered to have testing to confirm

the absence of staph before they were permitted to visit J.S.; however, they were not tested until

March 2013. According to Allison, the testing delay resulted in the Smithees not visiting J.S. for

five months. Allison added that J.S. had not bonded with his parents. Allison stated that the

Smithees were referred for counseling but in the last two months they attended only four visits

and missed several others. Allison stated that DHS was requesting that the Smithees’ parental

rights to J.S. be terminated and the goal of the case be changed to adoption. She stated that the

family currently caring for J.S. (and his siblings) would continue to care for him; alternatively,

she said that there was a great likelihood that J.S. would be adopted based on his young age.

       Emily testified that the five-month delay in getting tested for staph was due to the

expense of the testing. She admitted that she missed counseling appointments because Terrence

had to work and she overslept. She claimed that she was bonding with J.S., despite not seeing


       2
        Allison began working with the Smithees and J.S.’s two older siblings in 2009. The case
began as a protective-services case; however, the siblings were removed from the Smithees’
custody in June 2011, adjudicated dependent-neglected on July 15, 2011, and thereafter placed
into foster care.
       3
       Allison testified that the Smithees had new housing on the campus of Arkansas State
University and that their drug screens were negative.

                                                 3
                                  Cite as 2013 Ark. App. 650

him for five months. Terrence also testified, stating that he missed counseling sessions because

of his class and full-time-work schedules. In an order filed on April 12, 2013, the trial court

granted DHS’s petition for termination of the Smithees’ parental rights. This appeal followed.

       The Smithees’ first point on appeal is that the trial court abused its discretion in admitting

evidence of DHS’s prior case that involved siblings of J.S. During the testimony of Allison, she

was asked why she became involved with the Smithee family in 2009. Counsel for the Smithees

objected, arguing that what happened in the prior case was not relevant in J.S.’s case. The trial

court overruled the objection. On appeal, the Smithees’ entire argument on this point is that the

ruling “was unfairly prejudicial to their case.” We cannot reach the merits of this single-sentence

argument because it is not developed any further, and the failure to develop an argument

precludes review on appeal. Hall v. Ark. Dep’t of Human Servs., 2012 Ark. App. 245, at 11, ___

S.W.3d ____, ___; Cotton v. Ark. Dep’t of Human Servs., 2012 Ark. App. 455, at 6, ___ S.W.3d

___, ___ (holding that it is well established that when an appellant does not cite authority or

make a convincing legal argument, and where it is not apparent without further research that the

point is well taken, we will affirm).

       Assuming the Smithees’ argument was properly developed, our standard of review

dictates that we cannot reverse a trial court’s evidentiary ruling absent an abuse of discretion.

Tadlock v. Moncus, 2013 Ark. App. 363, at 7, ___ S.W.3d ___, ___. Further, we will not reverse

without a showing of prejudice—prejudice is not presumed. Cotton, 2012 Ark. App. 455, at 8,

___ S.W.3d at ___. The Smithees have failed to demonstrate how evidence of the prior case

“unfairly prejudiced” them. Moreover, the same evidence was contained in the adjudication



                                                 4
                                  Cite as 2013 Ark. App. 650

order, the psychological evaluations, and the petition for termination; all of which were admitted

into evidence at the termination hearing without objection. Therefore, we affirm on this point.

       The Smithees’ second challenge is to the trial court’s termination decision. A trial court

may terminate parental rights if the court finds by clear and convincing evidence that termination

is in the child’s best interest, considering the likelihood that the child will be adopted and the

potential harm the child would suffer if returned to the parent’s custody, and finds by clear and

convincing evidence that at least one statutory ground for termination exists. Nichols v. Ark. Dep’t

of Human Servs., 2013 Ark. App. 504, at 6, ___ S.W.3d ___, ___. We review termination-of-

parental-rights cases de novo. Id., ___ S.W.3d at ___. The grounds for termination of parental

rights must be proved by clear and convincing evidence. Id., ___ S.W.3d at ___. When the

burden of proving a disputed fact is by clear and convincing evidence, the question on appeal

is whether the trial court’s finding that the disputed fact was proved by clear and convincing

evidence is clearly erroneous, giving due regard to the opportunity of the trial court to judge the

credibility of the witnesses. Id., ___ S.W.3d at ___. A finding is clearly erroneous when, although

there is evidence to support it, the reviewing court on the entire evidence is left with a definite

and firm conviction that a mistake has been made. Id., ___ S.W.3d at ___.

       The Smithees argue that the termination order should be reversed because the trial court

clearly erred in finding that returning J.S. to their custody would endanger his health, safety, and

welfare, which is required for the grounds set forth in Arkansas Code Annotated section 9-27-

341(b)(3)(B)(vii)(a). However, the Smithees fail to challenge the trial court’s alternative ground

for termination—aggravated circumstances—as set forth in Arkansas Code Annotated section



                                                 5
                                  Cite as 2013 Ark. App. 650

9-27-341(b)(3)(B)(ix)(a)(3)(A) &(B)(i). This latter ground does not require that DHS prove that

returning J.S. to the Smithees’ custody would endanger his health, safety, and welfare. This latter

ground was both pleaded by DHS in its petition to terminate and relied on by the trial court in

its termination order. Further, in its adjudication order, the trial court found that J.S. had been

subjected to aggravated circumstances, and the parents failed to timely appeal this ruling. Thus,

there is clear and convincing evidence to support this alternative ground for termination, and

only one ground for termination must be proved to support the trial court’s decision. Draper v.

Ark. Dep’t of Human Servs., 2012 Ark. App. 112, at 15, 389 S.W.3d 58, 66. Accordingly, we hold

that the trial court did not clearly err in terminating the Smithees’ parental rights to J.S.

       Affirmed.

       WYNNE and GLOVER, JJ., agree.

       Terry Goodwin Jones, for appellants.

       Tabitha Baertels McNulty, DHS Office of Policy; and Chrestman Group, PLLC, by: Keith

Chrestman, for appellees.




                                                 6